             Case 6:21-cv-00762 Document 1 Filed 07/26/21 Page 1 of 18




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION


 MicroPairing Technologies LLC,
                                                           Civil Action No. 6:21-cv-00762
                         Plaintiff,

 v.                                                             Jury Trial Demanded

 Toyota Motor Manufacturing, Texas, Inc.,

                          Defendant.


                       COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff MicroPairing Technologies LLC files this Complaint against Toyota Motor

Manufacturing Texas, Inc. for infringement of U.S. Patent Nos. 7,178,049 (the ’049 patent”),

8,020,028 (“the ’028 patent), and 8,006,117 (“the ’117 patent”). The ’049 patent, ’028 patent,

and ’117 patent are referred to collectively as the “patents-in-suit.”

                                          THE PARTIES

       1.      Plaintiff MicroPairing Technologies LLC (“MicroPairing”) is a Texas limited

liability company located in Plano, Texas.

       2.      Defendant Toyota Motor Manufacturing, Texas, Inc. (“Toyota Texas”) is a Texas

corporation with a regular and established place of business at 1 Lone Star Pass, San Antonio,

Texas 78624. Toyota Texas may be served with process through its registered agent, C T

Corporation System, 1999 Bryan Street, Suite 900, Dallas, Texas 75201.

       3.      Toyota Texas employs approximately 2,600 workers at its San Antonio

manufacturing facility, where it manufactures the Toyota Tundra and Toyota Tacoma pickup

trucks. Toyota Texas states that the “San Antonio plant is also our first plant to integrate
             Case 6:21-cv-00762 Document 1 Filed 07/26/21 Page 2 of 18




production facilities for many of our suppliers on the same grounds, and some under the same

roof. It’s truly state-of-the-art.” See https://www.toyota.com/usa/operations/map.html#!/tmmtx.

It also touts itself as “the home of the Toyota Tundra and Tacoma pickup trucks – built in the

Southside of San Antonio!” On information and belief, each Toyota Tundra and Tacoma is

manufactured with an infotainment system. Toyota Texas infringes one or more of the patents-

in-suit whenever it makes, uses, sells, or offers to sell a Tundra or Tacoma with such a system.

                                 JURISDICTION AND VENUE

       4.      This action arises under the patent laws of the United States, 35 U.S.C. § 101, et

seq. This Court’s jurisdiction over this action is proper under the above statutes, including 35

U.S.C. § 271, et seq., 28 U.S.C. § 1331 (federal question jurisdiction), and 28 U.S.C. § 1338

(jurisdiction over patent actions).

       5.      This Court has personal jurisdiction over Toyota Texas in accordance with due

process and/or the Texas Long Arm Statute because, among other things, Toyota Texas is a

Texas corporation with a physical location in Texas.

       6.      This Court also has personal jurisdiction over Toyota Texas in accordance with

due process and/or the Texas Long Arm Statute because Toyota Texas does business in this state

by, among other things, “recruit[ing] Texas residents, directly or through an intermediary located

in this state, for employment inside or outside this state.” TEX. CIV. PRAC. & REM. CODE §

17.042(3):




                                                 2
             Case 6:21-cv-00762 Document 1 Filed 07/26/21 Page 3 of 18




See, e.g., https://tmm.taleo.net/careersection/10020/jobsearch.ftl?lang=en#.

       7.      Further, this Court has personal jurisdiction over Toyota Texas because it has

engaged, and continues to engage, in continuous, systematic, and substantial activities within this

state, including the substantial marketing and sale of products and services within this state and

this District. Indeed, this Court has personal jurisdiction over Toyota Texas because it has

committed acts giving rise to MicroPairing’s claims for patent infringement within and directed

to this District, has derived substantial revenue from its goods and services provided to

individuals in this state and this District, and maintains a regular and established place of

business in this District, including its facilities in San Antonio, Texas.

       8.      Relative to patent infringement, Toyota Texas has committed and continues to

commit acts in violation of 35 U.S.C. § 271, and has made, used, marketed, distributed, offered

for sale, and/or sold infringing products and services in this state, including in this District, and

otherwise engaged in infringing conduct within and directed at, or from, this District. Such

                                                   3
              Case 6:21-cv-00762 Document 1 Filed 07/26/21 Page 4 of 18




infringing products and services, namely Toyota Tundra and Tacoma vehicles with infotainment

systems and/or that operate on the AUTOSAR platform, have been and continue to be distributed

to, offered for sale, sold, and used in this District and the infringing conduct has caused, and

continues to cause, injury to MicroPairing, including injury suffered within this District. These

are purposeful acts and transactions in this state and this District such that Toyota Texas

reasonably should know and expect that it can be haled into this Court because of such activities.

        9.          Venue is proper in this District under 28 U.S.C. §§ 1391 and 1400(b) because a

substantial part of the events or omissions giving rise to the MicroPairing claims occurred in this

District. This includes extensive commission of acts of infringement in this District. Toyota

Texas also has a regular and established place of business in this District in the form of, at least,

its San Antonio-based manufacturing plant and related facilities. Indeed, Toyota Texas conducts

business in this District, including making and servicing infringing vehicles for, and offering to

sell, selling, and distributing infringing vehicles and related services to, Toyota Texas customers

in this District.

                                       THE PATENTS-IN-SUIT

        10.         The ’049 patent is entitled, “Method for Multi-Tasking Multiple Java Virtual

Machines in a Secure Environment.” The ’049 patent lawfully issued on February 13, 2007 and

stems from U.S. Patent Application No. 10/132,886, which was filed on April 24, 2002. A copy

of the ’049 patent is attached hereto as Ex. 1.

        11.         The ’028 patent is entitled, “Application Management System for Mobile

Devices.” The ’028 patent lawfully issued on September 13, 2011 and stems from U.S. Patent

Application No. 10/132,886, which was filed on April 24, 2002. A copy of the ’028 patent is

attached hereto as Ex. 2.



                                                    4
             Case 6:21-cv-00762 Document 1 Filed 07/26/21 Page 5 of 18




       12.       The ’117 patent is entitled, “Method for Multi-Tasking Multiple Java Virtual

Machines in a Secure Environment.” The ’117 patent lawfully issued on August 23, 2011 and

stems from U.S. Patent Application No. 10/132,886, which was filed on April 24, 2002. A copy

of the ’117 patent is attached hereto as Ex. 3.

       13.       MicroPairing is the owner of the patents-in-suit with all substantial rights,

including the exclusive right to enforce, sue, and recover damages for past and future

infringements.

       14.       MicroPairing’s claims do not have damages limited by 35 U.S.C. 287.

MicroPairing is only seeking damages for: (1) infringement of method claims of the ’049 and

’028 patents; and (2) infringement of claims of the ’117 patent accruing upon and after service of

the present Complaint.

       15.       The claims of the patents-in-suit are directed to patent eligible subject matter

under 35 U.S.C. § 101. They are not directed to an abstract idea, and the technologies covered

by the claims comprise vehicle systems and/or consist of ordered combinations of features and

functions that, at the time of invention, were not, alone or in combination, well-understood,

routine, or conventional.

       16.       The specifications of the patents-in-suit disclose shortcomings in the prior art and

then explain, in detail, the technical way the claimed inventions resolve or overcome those

shortcomings. For example, the specification of the ’049 patent also discloses shortcomings in

the prior art and then explains, in detail, the technical way the claimed inventions resolve or

overcome those shortcomings. For example, the specification of the ’049 patent discusses that:

       A java application stack includes a Java layer 5 for running any one of multiple
       different applications. In one example, the applications are related to different
       vehicle operations such as Infrared (IR) and radar sensor control and monitoring,
       vehicle brake control, vehicle audio and video control, environmental control,

                                                   5
               Case 6:21-cv-00762 Document 1 Filed 07/26/21 Page 6 of 18




        driver assistance control, etc. A Java Virtual Machine (JVM) layer 16 provides the
        hardware independent platform for running the Java applications 5. A Jini layer 12
        provides some limited security for the Java applications that run on different
        machines. However, the Jini layer 12 does not provide the necessary
        reconfiguration and security management necessary for a distributed real-time
        multiprocessor system.

Ex. 1 at 2:22-35. To resolve this issue, the ’049 patent proposes:

        A Secure Real-time Executive (SRE) 14 provides an extension to the JVM 16 and
        allows Java to run on different processors for real-time applications. The SRE 20
        manages messaging, security, critical data, file I/O multiprocessor task control and
        watchdog tasks in the Java environment as described below. The JVM 16, Jini 12
        and SRE 14 can all be implemented in the same JVM 10.

Id. at 2:36-42.

        17.        The ’049 patent describes how this invention would apply to motor vehicles:

        The SRE 14 runs below the JVMs 10 in each processor and control tasks,
        messaging, security, etc. For example, the Java application 26 controls vehicle
        braking according to the sensor data collected by the sensor fusion Java application
        32. The SRE 14 in one example prevents unauthorized data from being loaded into
        the processor 16 that runs brake control application 26. The SRE 14 also prevents
        other Java applications that are allowed to be loaded into processor 16 from
        disrupting critical braking operations, or taking priority over the braking operations,
        performed by Java application 26.

        For example, the SRE 14 may prevent noncritical vehicle applications, such as
        audio control, from being loaded onto processor 16. In another example, noncritical
        operations, such as security control application 28, are allowed to be loaded onto
        processor 16. However, the SRE 14 assigns the security messages low priority
        values that will only be processed when there are no braking tasks in application 26
        that require processing by processor 16.

Id. at 2:57-3:8.

        18.        Solutions to the problems outlined by the ’049 patent are embodied, for example,

in claim 29:

        A method for configuring real-time vehicle applications in a distributed multi-
        processor system operating in a vehicle, comprising:

        identifying vehicle applications running on different processors in the
        multiprocessor system;

                                                   6
             Case 6:21-cv-00762 Document 1 Filed 07/26/21 Page 7 of 18




       operating a task manager that obtains different data and state information associated
       with the different vehicle applications;

       operating a configuration manager that notifies the task manager upon detecting a
       failure running one of the identified vehicle applications in the multiprocessor
       system;

       using the task manager for automatically identifying another processor in the
       multiprocessor system for running the identified vehicle application and redirecting
       the vehicle application associated with the detected failure to the other identified
       processor in the vehicle;

       using the configuration manager to redirect the data and state information to the
       other identified processor in the vehicle after detecting the failure; and

       initiating the identified application in the identified other processor.

Id. at claim 29.

       19.     The specifications of the ’028 patent and ’117 patent also disclose shortcomings

in the prior art and then explain, in detail, the technical way the claimed inventions resolve or

overcome those shortcomings. For example, the specification of the ’028 patent (which closely

mirrors the ’117 patent specification) discusses that Java and Jini work together to “extend[] the

Java application environment from a single virtual machine to a network of machines. The Java

application environment provides a good computing platform for distributed computing because

both code and data can move from machine to machine. The Jini infrastructure provides

mechanisms for devices, services, and users to join and detach from a network. Jini systems are

more dynamic than is currently possible in networked groups where configuring a network is a

centralized function done by hand.” Ex. 2 at 1:38-50.

       20.     However,

       [T]he Java/Jini approach is not without its disadvantages. Both Java and Jini
       are free, open source applications. The Java application environment is not
       designed for controlling messaging between different machines. For example,
       the Java application is not concerned about the protocols between different

                                                  7
               Case 6:21-cv-00762 Document 1 Filed 07/26/21 Page 8 of 18




       hardware platforms. Jini has some built-in security that allows code to be
       downloaded and run from different machines in confidence. However, this
       limited security is insufficient for environments where it is necessary to further
       restrict code sharing or operation sharing among selected devices in a secure
       embedded system.
Id. at 1:51-61.

       21.        The specifications of the ’028 patent and ’117 patent thus describe an

embodiment of the invention that solves the problem posed by the patents, as follows:

       A Secure Real-time Executive (SRE) 14 provides an extension to the JVM 16 and
       allows Java to run on different processors for real-time applications. The SRE 20
       manages messaging, security, critical data, file I/0 multiprocessor task control and
       watchdog tasks in the Java environment as described below. The JVM 16, Jini 12
       and SRE 14 can all be implemented in the same JVM 10, However, for explanation
       purposes, the JVM 10 and the SRE 14 will be shown as separate elements.

Id. at 2:39-47.

       22.        The patents also describe how this invention would apply to motor vehicles:

       The SRE 14 runs below the JVMs 10 in each processor and control tasks,
       messaging, security, etc. For example, the Java application 26 controls vehicle
       braking according to the sensor data collected by the sensor fusion Java application
       32. The SRE 14 in one example prevents unauthorized data from being loaded into
       the processor 16 that runs brake control application 26. The SRE 14 also prevents
       other Java applications that are allowed to be loaded into processor 16 from
       disrupting critical braking operations, or taking priority over the braking operations,
       performed by Java application 26.

       For example, the SRE 14 may prevent noncritical vehicle applications, such as
       audio control, from being loaded onto processor 16. In another example, noncritical
       operations, such as security control application 28, are allowed to be loaded onto
       processor 16. However, the SRE 14 assigns the security messages low priority
       values that will only be processed when there are no braking tasks in application 26
       that require processing by processor 16.

Id. at 2:60-3:10.

       23.        Solutions to the problems outlined by the ’028 patent are embodied, for example,

in claim 18:

       A method for reconfiguring applications in a multiprocessor, comprising:


                                                   8
              Case 6:21-cv-00762 Document 1 Filed 07/26/21 Page 9 of 18




       operating a wireless device manager in at least one processor in the multiprocessor
       system, the wireless device manager configured to:

       a. monitor for wireless signals from a new device not currently coupled to the
       multiprocessor system, wherein the new device runs a first software application that
       processes a first type of data; and

       b. wirelessly connect the new device to the multiprocessor system;

       operating a configuration manager in one of the multiple processors in the
       multiprocessor system, the configuration manager configured to:

       c. monitor operations of the multiple processors in the multiprocessor system;

       d. identify data codes in the wireless signals from the new device and use
       the data codes to identify the first type of data processed by the first software
       application running on the new device;

       e. responsive to identifying the data codes from the new device, select a second
       software application from among multiple different software applications stored
       within memory in the multiprocessor system, wherein the second software
       application is associated with the first type of data processed by the new device and
       is not currently loaded into one of the multiple processors in the multiprocessor
       system;

       f. download a copy of the second software application selected from the memory
       to one of the multiple processors in the multiprocessor system;

       g. reconfigure one of the multiple processors in the multiprocessor system to run
       the second software application downloaded from the memory and take over
       control and operation of the new device; and

       h. process data from the new device with the second software application operating
       in and controlled by the particular one of the multiple processors in the
       multiprocessor system; and

       i. operating a security manager configured to determine authority to access at least
       some of the new devices, software applications or data used in the multiprocessor
       system.

Id. at claim 18.

       24.     Solutions to the problems outlined by the ’117 patent are embodied, for example,

in claim 1:



                                                9
             Case 6:21-cv-00762 Document 1 Filed 07/26/21 Page 10 of 18




       A computer system, comprising:

       a memory;

       a real-time operating system;

       a user interface;

       one or more processors in a processing system, wherein the processing system is
       configured to:

               operate a transceiver,

               detect a new device within communication range of the transceiver,

               detect a protocol used by the new device,

               communicate with the new device in response to the detected protocol
               conforming with a protocol used by the processing system;

       an application management system configured to:

               identify data parameters that include at least one of data codes, data type
               and device ID associated with the new device,

               verify the new device data parameters as at least one of authorized or
               unauthorized; and

               responsive to verifying the data parameters as authorized, connect to the
               new device, dynamically configure an application to process the data types
               and launch the application in the processing system, wherein the application
               in response to launching is configured to take over control and operation of
               the new device including:

               initiating transfer of data from the new device to the operating system; and

               initiate processing of the data received from the new device.

Ex. 3 at claim 1.

       25.     In essence, the patents-in-suit relate to novel and non-obvious inventions in the

field of in-vehicle device connectivity, specifically infotainment systems and the AUTOSAR

platform in cars and trucks.

                                                10
                Case 6:21-cv-00762 Document 1 Filed 07/26/21 Page 11 of 18




                                      COUNT I
                        INFRINGEMENT OF U.S. PATENT NO. 7,178,049

          26.     MicroPairing repeats and realleges each allegation above as if fully set forth

herein.

          27.     This cause of action arises under the patent laws of the United States, and in

particular, 35 U.S.C. §§ 271, et seq.

          28.     MicroPairing is the owner of the ’049 patent with all substantial rights to the ’049

patent including the exclusive right to enforce, sue, and recover damages for past and future

infringements.

          29.     The ’049 patent is valid and enforceable and was duly issued in full compliance

with Title 35 of the United States Code.

          30.     Attached hereto as Ex. 4, and incorporated herein by reference, is a claim chart

detailing how Toyota Texas infringes the ʼ049 patent.

Direct Infringement (35 U.S.C. § 271(a))

          31.     Toyota Texas has directly infringed and continues to directly infringe one or more

claims of the ’049 patent in this District and elsewhere in Texas and the United States.

          32.     To this end, Toyota Texas has infringed and continues to infringe, either by itself

or via an agent, at least claims 29 – 31 of the ’049 patent by, among other things, testing and

using Toyota Tundra and Tacoma vehicles with infotainment systems and that operate on the

AUTOSAR platform, and/or by directing, controlling, and setting into operation the performance

of the claimed methods of the ’049 patent (e.g., by providing software that is not accessible to

end users and automatically performs the steps of the claimed methods) while obtaining

substantial benefit from such direction and control (e.g., redundant and/or fault tolerant safety

and control systems to provide improved vehicle safety and reliability).

                                                   11
               Case 6:21-cv-00762 Document 1 Filed 07/26/21 Page 12 of 18




Indirect Infringement (Inducement – 35 U.S.C. § 271(b))

        33.      In addition and/or in the alternative to its direct infringement, Toyota Texas has

indirectly infringed and continues to indirectly infringe one or more claims of the ’049 patent by

inducing direct infringement by its Toyota Tundra and Tacoma customers and end users.

        34.      Toyota Texas has knowledge of the ’049 patent, its infringements, and the

infringements of its customers and end users based, at least, on its receipt of this Complaint in

this action.

        35.      Despite having knowledge (or being willfully blind to the fact) that use of the

Toyota Tundra and Tacoma vehicles with infotainment systems and that operate on the

AUTOSAR platform infringe the ’049 patent, Toyota Texas has specifically intended, and

continues to specifically intend, for persons who acquire and use such vehicles, including Toyota

Texas’s customers and end users, to use the vehicles in a way that results in infringement of the

’049 patent, including at least claims 29 – 31. Indeed, Toyota Texas knew or should have known

that its actions have induced, and continue to induce, such infringements.

        36.      Toyota Texas instructs and encourages customers and end users to use their

Toyota Tundra and Tacoma vehicles in a manner that infringes the ’049 patent. For example,

Toyota Texas provides owners and other users with a “Toyota 2020 Tundra Navigation and

Multimedia System Owner’s Manual” (https://www.toyota.com/t3Portal/document/omnav-

s/OM0C027U/pdf/OM0C027U.pdf), which provides owners and users with instructions on how

to use the infotainment system and vehicle safety features that implicate the AUTOSAR platform

in a way that results in infringement of the ’049 patent. Toyota Texas also provides in its

vehicles computer programs (i.e., instructions) that cause performance of claimed methods.




                                                  12
                Case 6:21-cv-00762 Document 1 Filed 07/26/21 Page 13 of 18




Damages

          37.     Toyota Texas is liable for its infringements of the ’049 patent pursuant to 35

U.S.C. § 271.

          38.     MicroPairing has been damaged as a result of Toyota Texas’ infringing conduct

described in this Count. Toyota Texas is, thus, liable to MicroPairing in an amount that

adequately compensates it for Toyota Texas’ infringements, which, by law, cannot be less than a

reasonable royalty, together with interest and costs as fixed by this Court under 35 U.S.C. § 284.

                                      COUNT II
                        INFRINGEMENT OF U.S. PATENT NO. 8,020,028

          39.     MicroPairing repeats and realleges each allegation above as if fully set forth

herein.

          40.     This cause of action arises under the patent laws of the United States, and in

particular, 35 U.S.C. §§ 271, et seq.

          41.     MicroPairing is the owner of the ’028 patent with all substantial rights to the ’028

patent including the exclusive right to enforce, sue, and recover damages for past and future

infringements.

          42.     The ’028 patent is valid and enforceable and was duly issued in full compliance

with Title 35 of the United States Code.

          43.     Attached hereto as Ex. 5, and incorporated herein by reference, is a claim chart

detailing how Toyota Texas infringes the ʼ028 patent.

Direct Infringement (35 U.S.C. § 271(a))

          44.     Toyota Texas has directly infringed and continues to directly infringe one or more

claims of the ’028 patent in this District and elsewhere in Texas and the United States.




                                                   13
             Case 6:21-cv-00762 Document 1 Filed 07/26/21 Page 14 of 18




       45.       To this end, Toyota Texas has infringed and continues to infringe, either by itself

or via an agent, at least claim 18 of the ’028 patent by, among other things, testing and using

Toyota Tundra and Tacoma vehicles with infotainment systems, and/or by directing, controlling,

and setting into operation the performance of the claimed methods of the ’028 patent (e.g., by

providing software that is not accessible to end users and automatically performs the steps of the

claimed methods) while obtaining substantial benefit from such direction and control (e.g.,

offering seamless integration of key infotainment system functionality consistent with consumer

expectations).

Indirect Infringement (Inducement – 35 U.S.C. § 271(b))

       46.       In addition and/or in the alternative to its direct infringement, Toyota Texas has

indirectly infringed and continues to indirectly infringe one or more claims of the ’028 patent by

inducing direct infringement by its Toyota Texas vehicle customers and end users.

       47.       Toyota Texas has knowledge of the ’028 patent, its infringements, and the

infringements of its customers and end users based, at least, on its receipt of service of this

Complaint in this action.

       48.       Despite having knowledge (or being willfully blind to the fact) that use of the

Toyota Tundra and Tacoma vehicles with infotainment systems and that employ infotainment

systems infringe the ’028 patent, Toyota Texas has specifically intended, and continues to

specifically intend, for persons who acquire and use such vehicles, including Toyota Texas’s

customers and end users, to use the vehicles in a way that results in infringement of the ’028

patent, including at least claim 18. Indeed, Toyota Texas knew or should have known that its

actions have induced, and continue to induce, such infringements.




                                                  14
                Case 6:21-cv-00762 Document 1 Filed 07/26/21 Page 15 of 18




          49.     Toyota Texas instructs and encourages customers and end users to use their

Toyota Tundra and Tacoma vehicles in a manner that infringes the ’028 patent. For example,

Toyota Texas provides owners and other users with a “Toyota 2020 Tundra Navigation and

Multimedia System Owner’s Manual” (https://www.toyota.com/t3Portal/document/omnav-

s/OM0C027U/pdf/OM0C027U.pdf), which provides owners and users with instructions on how

to use the infotainment system in a way that results in infringement of the ’028 patent. Toyota

Texas also provides in its vehicles computer programs (i.e., instructions) that cause performance

of claimed methods.

Damages

          50.     Toyota Texas is liable for its infringements of the ’028 patent pursuant to 35

U.S.C. § 271.

          51.     MicroPairing has been damaged as a result of Toyota Texas’ infringing conduct

described in this Count. Toyota Texas is, thus, liable to MicroPairing in an amount that

adequately compensates it for Toyota Texas’ infringements, which, by law, cannot be less than a

reasonable royalty, together with interest and costs as fixed by this Court under 35 U.S.C. § 284.

                                     COUNT III
                        INFRINGEMENT OF U.S. PATENT NO. 8,006,117

          52.     MicroPairing repeats and realleges each allegation above as if fully set forth

herein.

          53.     This cause of action arises under the patent laws of the United States, and in

particular, 35 U.S.C. §§ 271, et seq.

          54.     MicroPairing is the owner of the ’117 patent with all substantial rights to the ’117

patent including the exclusive right to enforce, sue, and recover damages for past and future

infringements.

                                                   15
             Case 6:21-cv-00762 Document 1 Filed 07/26/21 Page 16 of 18




       55.      The ’117 patent is valid and enforceable and was duly issued in full compliance

with Title 35 of the United States Code.

       56.      Attached hereto as Ex. 6, and incorporated herein by reference, is a claim chart

detailing how Toyota Texas infringes the ʼ117 patent.

Direct Infringement (35 U.S.C. § 271(a))

       57.      Toyota Texas has directly infringed and continues to directly infringe one or more

claims of the ’117 patent in this District and elsewhere in Texas and the United States.

       58.      To this end, Toyota Texas has infringed and continues to infringe, either by itself

or via an agent, at least claim 1 of the ’117 patent by, among other things, making, having made,

offering to sell, selling, testing and/or using Toyota Tundra and Tacoma vehicles with

infotainment systems.

Damages

       59.      Toyota Texas is liable for its infringements of the ’117 patent pursuant to 35

U.S.C. § 271.

       60.      MicroPairing has been damaged as a result of Toyota Texas’ infringing conduct

described in this Count. Toyota Texas is, thus, liable to MicroPairing in an amount that

adequately compensates it for Toyota Texas’ infringements, which, by law, cannot be less than a

reasonable royalty, together with interest and costs as fixed by this Court under 35 U.S.C. § 284.

                                DEMAND FOR A JURY TRIAL

       MicroPairing demands a trial by jury on all issues triable of right by jury pursuant to Rule

38 of the Federal Rules of Civil Procedure.




                                                 16
               Case 6:21-cv-00762 Document 1 Filed 07/26/21 Page 17 of 18




                                      PRAYER FOR RELIEF

       MicroPairing respectfully requests that this Court enter judgment in its favor and grant

the following relief:

       (i)       Judgment and Order that Toyota Texas has directly infringed one or more claims

                 of each of the patents-in-suit;

       (ii)      Judgment and Order that Toyota Texas has induced infringement of one or more

                 claims of the ’049 patent and ’028 patent;

       (iii)     Judgment and Order that Toyota Texas must pay MicroPairing past and future

                 damages under 35 U.S.C. § 284, including supplemental damages arising from

                 any continuing, post-verdict infringement for the time between trial and entry of

                 the final judgment, together with an accounting, as needed, as provided under 35

                 U.S.C. § 284;

       (iv)      Judgment and Order that Toyota Texas must pay MicroPairing reasonable

                 ongoing royalties on a go-forward basis after Final Judgment;

       (v)       Judgment and Order that Toyota Texas must pay MicroPairing pre-judgment and

                 post-judgment interest on the damages award;

       (vi)      Judgment and Order that Toyota Texas must pay MicroPairing’s costs;

       (vii)     Judgment and Order that the Court find this case exceptional under the provisions

                 of 35 U.S.C. § 285; and

       (viii) Such other and further relief as the Court may deem just and proper.




                                                   17
           Case 6:21-cv-00762 Document 1 Filed 07/26/21 Page 18 of 18




Dated: July 26, 2020                        Respectfully submitted,


                                            /s/ Edward R. Nelson III
                                            EDWARD R. NELSON III
                                            STATE BAR NO. 00797142
                                            RYAN GRIFFIN
                                            STATE BAR NO. 24053687
                                            BRIAN P. HERRMANN
                                            STATE BAR NO. 24083174
                                            NELSON BUMGARDNER ALBRITTON PC
                                            3131 West 7th Street, Suite 300
                                            Fort Worth, Texas 76107
                                            817.377.9111
                                            ed@nbafirm.com
                                            ryan@nbafirm.com
                                            brian@nbafirm.com

                                            TIMOTHY E. GROCHOCINSKI
                                            ILLINOIS BAR NO. 6295055
                                            C. AUSTIN GINNINGS
                                            NEW YORK BAR NO. 4986691
                                            NELSON BUMGARDNER ALBRITTON PC
                                            15020 S. Ravinia Avenue, Suite 29
                                            Orland Park, Illinois 60462
                                            708.675.1974
                                            tim@nbafirm.com
                                            austin@nbafirm.com

                                            COUNSEL FOR
                                            PLAINTIFF MICROPAIRING
                                            TECHNOLOGIES LLC




                                       18
